DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
The following claimed benefit is acknowledged: the instant application, filed 04/09/2019 is a national stage entry of PCT/EP2017/075520, international filing date: 10/06/2017 claims foreign priority to EP 16192971.6, filed 10/09/2016.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
A. two possible non-orthogonal quantum states that are encoded in a polarization of photons in claim 3
B. two possible non-orthogonal quantum states that are encoded in a frequency mode of photons in claim 4
C. two possible non-orthogonal quantum states that are encoded in photon number degree of freedom of light in claim 5
D. two possible non-orthogonal quantum states that are encoded in a spatial mode of photons in claim 6

F. two possible non-orthogonal quantum states that are encoded in a combination of two or more encodings of a temporal mode of photons, a polarization of photons, a frequency mode of photons, a number of degree of freedom of light, a spatial mode of photons and a path degree of freedom of photons, or using other quantum systems such as atomic systems and superconducting systems in claim 8
F. Quantum Key Distribution System comprising at least one Quantum Random Number Generator of claim 1 in claim 13.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:

In line 11 of the Abstract, there is a missing space between “a processing device (140),” and “the processing device (140)”.
In page 8 line 8, “asource110” should read “a source 110” instead.
In page 9 line 19, “stateα” should read “state α” instead.
In page 10 line 1, “t0 ort1” should read “t0 or t1” instead.
In page 10 line 17, “inconclusiveb” should read “inconclusive b” instead.
In page 12 line 21, “ccan” should read “c can” instead.
In page 12 line 22, “0 or1, andc” should read “0 or 1, and c” instead.
In page 13 line 10, “Figure 2and” should read “Figure 2 and” instead.
In page 13 line 19, “420.Due” should read “420. Due” instead.
In page 13 line 20, “0.3(represented” should read “0.3 (represented” instead.
In page 14 line 2 “1.For” should read “1. For” instead.
	B. In page 14 with respect to figure 4, the specification describes the plotted curves as blue curve and red curve. However, the drawings are in black and white, therefore, it is not clear which curve is supposed to be the blue curve and which one is supposed to be the red curve.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
A. raw key in claim 10
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A. an emitting device in claims 1-13
B. a measurement device in claims 1-13
C. a processing device in claims 1-13
D. a randomness extraction device in claims 1-13
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

B. measurement device: See Fig. 1 reference 120; Fig. 2 reference 230; page line 17-18 “the measurement device is a single photon detector and further comprises a VOA”; page 11 line 11 “measurement device 230 is constituted by a single photon detector (SPD)”.
C. processing device: See Fig. 1 reference 140; Fig. 2 reference 210; “page 6 lines 12-15 “the processing device contains the triggering device, the triggering device is a FPGA”; page 10 line 13 “a Field-programmable gate array (FPGA) 210 … corresponding to the Processing device 140”.
D. randomness extraction device: See Fig. 1 reference 150; Fig. 2 reference 240; page 10 lines 14-15; “a Computer 240 corresponding to the … randomness extractor device 150”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 3-9 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 3-9 and 15 recites different encoding schemes to prepare and generate the physical system/photon in one of two possible non-orthogonal quantum states. More specifically, claim 3 recites using polarization of photons; claim 4 recites using a frequency mode of photons; claim 5 recites using a photon number degree of freedom of light; claim 6 recites using a spatial mode of photons; claim 7 recites using a path degree of freedom of photons; claim 8 recites using a combination of two or more encodings or using other quantum systems such as atomic systems and superconducting systems; and claims 9 and 15 recites using any number of encoding. However, the specification has only provided adequate written description for encoding the physical system using a temporal mode of photons. The specification fails to provide adequate written description of how to encode the photons in different modes other than the temporal mode. Furthermore, it is not apparent from the specification that the same arrangement and configuration used to prepare and measure the photons encoded in temporal mode can be used for the different encoding modes being claimed in claims 3-9 and 15. For these reasons, claims 3-9 and 15 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “it” in claim 8. It is unclear what the term it refers to. For purposes of examination the term it will be interpreted as the quantum state.
Further, claim 1 recites “the probabilities p(b|x)” in line 12, “the entropy             
                
                    
                        H
                    
                    
                        m
                        i
                        n
                    
                    
                        Q
                    
                
            
        ” in line 13, and “the final random output bit string r” in lines 15-16. There is insufficient antecedent basis for these limitations in the claim. Claims 2-13 inherit the same deficiency as claim 1 by reason of dependence.
Claim 2 recites “characterized in that the two possible non-orthogonal quantum states are encoded in a temporal mode of photons”. This limitation is unclear because it merely state a function (encoding the two possible non-orthogonal quantum states in a temporal mode of photons) that is not performed by any structure recited in the claim. The recited function does not follow from the structure recited in the claim, i.e., the emitting device, the measurement device, the processing, and the randomness extraction device, so it is unclear whether the function requires some other structure or is simply a result of operating the system in a certain manner. Claims 3-8 recite different encodings and are rejected for the same reasons.
Claim 8 recites “characterized in that the two possible non-orthogonal quantum states are encoded using a combination of two or more encodings of a temporal mode of photons, a polarization 
Furthermore, the “other quantum systems such as atomic systems and superconducting systems” is indefinite because of the exemplary claim language. It is unclear whether the claim is only intended to cover atomic systems and superconducting systems or whether the claim is only providing examples of other quantum systems but other quantum systems not provided in the examples can still be used. 
Claim 9 recites “characterized in that the physical system can be prepared in any number of non-orthogonal quantum states, using an adapted preparation device and an adapted unambiguous quantum state discrimination measurement device”. The scope of the claim is indefinite because it is unclear what quantum states are covered by “any number of non-orthogonal quantum states”.  Furthermore, the specification and Fig. 2 only describes one arrangement for preparing and measuring the non-orthogonal quantum states. Therefore, it is unclear whether the same arrangement can be used to measure and prepare different non-orthogonal quantum states. Claim 15 recites substantially the same limitations and is rejected for the same reason.

Claim 10 recites “characterized in that the raw key is 0 if the output b is conclusive or 1 if the output b is inconclusive”. There is insufficient antecedent basis for the term “the raw key” in the claim. 
Claim 11 recites “the entropy estimation (140)” in line 2. There is insufficient antecedent basis for this limitation in the claim. Further, claim 11 recites “where the guessing probability Pg can be upper bounded”. The term “can be upper bounded” is indefinite because it is unclear whether the subsequent claim limitations are required or optional. For purposes of examination, examiner interprets the limitation as required and the guessing probability Pg “is upper bounded”.
Claim 12 recites “the randomness extractor (150)” in line 2 and “the raw bit value” in line 3. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, the randomness extractor (150) will be interpreted as the randomness extractor protocol of claim 1 and the raw bit value will be interpreted as the output b of claim 1.
Claim 14 recites “the emitted state” in line 7, “the stored output stream” in line 9, and “the final output bit stream” in line 12. There is insufficient antecedent basis for these limitations in the claim. Further, claim 14 recites “generate the final output bit stream with entropy close to 1 per output bit”. This limitation is unclear because the term close is a relative terminology, however, the specification does not provide some standard for measuring the degree of closeness. Therefore, it is unclear, for example whether 0.9 is considered close to 1 or not. Claim 14 inherit the same deficiency as claim 1 by reason of dependence.
Claim 15 recites “the preparation device” in line 2 and “the measurement device” in line 3. There is insufficient antecedent basis for these limitations in the claim. Further, claim 15 recites “prepares and sends a physical system prepare in any number of non-orthogonal quantum states” in the physical system prepared in any number of non-orthogonal quantum states” instead.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lunghi et al. (NPL – “Self-Testing Quantum Random Number Generator”), hereinafter Lunghi in view of Huttner et al. (NPL – “Unambiguous quantum measurement of nonorthogonal states”), hereinafter Huttner.
Regarding claim 1, Lunghi teaches a Quantum Random Number Generator comprising:
an emitting device (110) triggered by a signal representing an input bit x and adapted to generate and send a physical system characterized by one of two possible  (Lunghi Fig. 2 emitting device – preparation block which includes the CW-Laser; Fig. 1 signal representing an input bit x – x input to preparation block; page 2 left col lines 20-39 “the observer chooses settings among four possible preparations, x = 0; 1; 2; 3, … the preparation device emits a qubit state                         
                            
                                
                                    ρ
                                
                                
                                    x
                                
                                
                                    λ
                                
                            
                        
                     which depends on the setting x; page 2 right col lines 12-13                         
                            
                                
                                    ρ
                                
                                
                                    x
                                
                                
                                    λ
                                    =
                                    0
                                     
                                    o
                                    r
                                     
                                    1
                                
                            
                        
                     corresponds to one of two possible quantum states; ; page 3 right col lines 46-50 where {D,A} or {R,L} corresponds to one of two possible quantum states),
a measurement device (120) adapted to detect said physical system, to identify in which quantum state the system has been prepared  (Lunghi Figs. 1-2 a measurement device – measurement block; page 2 left col lines 20-24 “In each round of the protocol, the observer chooses settings among four possible preparations, x = 0; 1; 2; 3, and two measurements y = 0; 1, resulting in a binary outcome b” where output b = binary outcome b; processing device (210) – FPGA in Fig. 2; page 4 left col lines 4-6 “the FPGA records the outcome b (whether each ID210 detector has clicked or not)”; page 4 lines right col lines 28-36),
the processing device (210) recording the input x and the output b over a certain number of rounds N, and then determining the probabilities p(blx) representing the probability of observing output b given input x, and finally estimating the entropy                         
                            
                                
                                    H
                                
                                
                                    m
                                    i
                                    n
                                
                                
                                    Q
                                
                            
                        
                     of the output b (Lunghi page 4 left col “the FPGA records the outcome b”; “we evaluate the distribution p(blx) after every minute of acquisition”; page 2 right col lines 54-57 “number of random bits that can be extracted per experimental run is given by the min-entropy Hmin = −log2pguess”; page 3 left col first paragraph “we can certify randomness with min-entropy Hmin                         
                            ≃
                        
                     0.2284”), and
a randomness extraction device (240) generating the final random output bit string r via a randomness extractor protocol based on the entropy estimate                         
                            
                                
                                    H
                                
                                
                                    m
                                    i
                                    n
                                
                                
                                    Q
                                
                            
                        
                     provided by the processing device (Lunghi page 3 left col lines 31-32 “this allows one to perform adapted post-processing in order to finally extract random bits”; page 1 left col lines 40-43 “appropriate post-processing can be applied to extract true random bits from the raw data (via a classical procedure termed randomness extractor”; 
Lunghi does not explicitly teach that the physical system is characterized by one of two possible non-orthogonal quantum states and the measurement device adapted to detect said physical system, to identify in which quantum state the system has been prepared through an unambiguous state discrimination measurement and to generate an output b first representing whether the quantum state has been identified or not and, if it has been identified, which quantum state among the two possible quantum states was detected by the unambiguous state discrimination measurement.
However, on the same field of endeavor, Huttner discloses performing unambiguous measurement of a system in a non-orthogonal quantum state (Huttner section I “Instead of having a binary answer, either u1 or u2, with a given probability of error, you add a third possibility, known as an inconclusive result. At the end of your test, you therefore know with certainty that the particle was either in state u1 or in state u2, or that you do not know the initial state. In order to avoid making a wrong decision, you simply discard the measurement and call the result inconclusive (it is obvious that there is still information left in the inconclusive results, which means that this simple procedure is not optimal. This type of measurement, also known as positive operator-valued measure (POVM)”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Lunghi using Huttner and incorporate the concept of POVM on the random number generator of Lunghi by encoding the single photon in a non-orthogonal quantum state and using an unambiguous quantum measurement to identify which quantum state the single photon has been prepared and to identify whether the measurement provides a conclusive result or an inconclusive result.

	Therefore, the combination of Lunghi teaches an emitting device (110) triggered by a signal representing an input bit x and adapted to generate and send a physical system characterized by one of two possible non-orthogonal quantum states (130) determined by said input bit x, and a measurement device (120) adapted to detect said physical system, to identify in which quantum state the system has been prepared through an unambiguous state discrimination measurement, and to generate an output b first representing whether the quantum state has been identified or not and, if it has been identified, which quantum state among the two possible quantum states was detected by the unambiguous state discrimination measurement to a processing device.
	
	Regarding claim 3, Lunghi as modified in view of Huttner teaches all the limitations of claim 1 as stated above. Further, Lunghi as modified in view of Huttner teaches characterized in that the two possible non-orthogonal quantum states are encoded in a polarization of photons (Lunghi page 3 right col lines 35-36 “The qubit preparations are encoded in the polarization state of single photons”).

Regarding claim 9, Lunghi as modified in view of Huttner teaches all the limitations of claim 1 as stated above. Further, Lunghi as modified in view of Huttner teaches characterized in that the physical system can be prepared in any number of non-orthogonal quantum states, using an adapted preparation device and an adapted unambiguous quantum state discrimination measurement device (Lunghi page 3 right col lines 33-61 “The qubit preparations are encoded in the polarization state of single photons, … For the measurement device, polarization measurements are done using a BM and a  SPDs … The measurements y = {0, 1} correspond, respectively, to the {D,A} basis and the {R,L} basis”).

Regarding claim 14, Lunghi teaches a Self-testing method carried out by a Quantum Random Number Generator comprising:
preparing and sending (510) a physical system in one of two possible  (Lunghi page 2 left col lines 33-35 “the preparation device emits a qubit state                         
                            
                                
                                    ρ
                                
                                
                                    x
                                
                                
                                    λ
                                
                            
                        
                     which depends on the setting x; page 2 right col lines 12-13 where                         
                            
                                
                                    ρ
                                
                                
                                    x
                                
                                
                                    λ
                                    =
                                    0
                                     
                                    o
                                    r
                                     
                                    1
                                
                            
                        
                     corresponds to one of two possible quantum states; page 3 right col lines 46-50 where {D,A} or {R,L} corresponds to one of two possible quantum states),
detecting and measuring (520) which quantum state has been prepared  (Lunghi page 2 left col lines 20-24 and 35-36 “In each round of the protocol, the observer chooses settings among four possible preparations, x = 0; 1; 2; 3, and two measurements y = 0; 1, resulting in a binary outcome b”; the measurement device performs a measurement                         
                            
                                
                                    M
                                
                                
                                    y
                                
                                
                                    u
                                
                            
                        
                    ”),
provide an output b (530) which indicates that the emitted state was state 0 or state 1                         
                            ∅
                        
                     (Lunghi page 2 left col lines 24 “binary outcome b =                        
                             
                            ±
                        
                     1”; Fig. 1 caption “obtains an outcome b”),
storing (540) the output b, and when the length of the stored output stream is over a predetermined value N, estimating (550) the entropy                         
                            
                                
                                    H
                                
                                
                                    m
                                    i
                                    n
                                
                                
                                    Q
                                
                            
                        
                     (Lunghi page 4 left col lines 5-7 “the FPGA records the outcome b”; page 4 left col lines 21-23 “we evaluate the distribution p(blx) after every minute of acquisition; page 2 right col lines 54-57 “number of random bits that can be extracted per experimental run is given by the min-entropy Hmin = −log2pguess”; page 3 left col first paragraph “we can certify randomness with min-entropy Hmin                         
                            ≃
                        
                     0.2284”),
extracting randomness (560) via an adapted randomness extraction procedure as a function of                         
                            
                                
                                    H
                                
                                
                                    m
                                    i
                                    n
                                
                                
                                    Q
                                
                            
                        
                     in order to generate the final output bit stream with entropy close to 1 per output bit (Lunghi page 3 left col lines 31-32 “this allows one to perform adapted post-processing in order to finally extract random bits”; page 1 left col lines 40-43 “appropriate post-processing can be applied to extract true random bits from the raw data (via a classical procedure termed randomness extractor”; Fig. 1 step (3) description “Based on the entropy bound, appropriate post-processing of the raw data is performed, in order to extract the final random bit string”).
Lunghi does not explicitly teach that the physical system is characterized by one of two possible non-orthogonal quantum states; detecting and measuring (520) which quantum state has been prepared through an unambiguous state discrimination measurement, and provide an output b (530) which indicates that the emitted state was state 0 or state 1 if the result is conclusive, while b = ∅ represents an inconclusive result.
However, on the same field of endeavor, Huttner discloses performing unambiguous measurement of a system in a non-orthogonal quantum state (Huttner section I “Instead of having a binary answer, either u1 or u2, with a given probability of error, you add a third possibility, known as an inconclusive result. At the end of your test, you therefore know with certainty that the particle was either in state u1 or in state u2, or that you do not know the initial state. In order to avoid making a wrong decision, you simply discard the measurement and call the result inconclusive (it is obvious that there is still information left in the inconclusive results, which means that this simple procedure is not optimal. This type of measurement, also known as positive operator-valued measure (POVM)”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Lunghi using Huttner and incorporate the concept of POVM on the random number generator of Lunghi by encoding the single photon in a non-orthogonal quantum state and using an unambiguous quantum measurement to identify which quantum state the ∅ to represent the inconclusive result.
	The motivation to do so is to know with certainty that the photon was either in state u1 or in state u2, or that the initial state is not known and discarding the measurement that are inconclusive to avoid making a wrong decision (Huttner page 1 right col).
	Therefore, the combination of Lunghi as modified in view of Huttner teaches preparing and sending (510) a physical system in one of two possible non-orthogonal quantum states, detecting and measuring (520) which quantum state has been prepared through an unambiguous state discrimination measurement, provide an output b (530) which indicates that the emitted state was state 0 or state 1 if the result is conclusive, while b = ∅ represents an inconclusive result.

	Regarding claim 15, Lunghi as modified in view of Huttner teaches all the limitations of claim 1 as stated above. Further, Lunghi as modified in view of Huttner teaches characterized in that the
preparation device prepares and sends a physical system prepared in any number of non-orthogonal
quantum states and the measurement device consists in an adapted unambiguous state discrimination measurement (Lunghi page 3 right col lines 33-61 “The qubit preparations are encoded in the polarization state of single photons, … For the measurement device, polarization measurements are done using a BM and a PC followed by a polarization beam splitter and two ID210 InGaAs/InP
SPDs … The measurements y = {0, 1} correspond, respectively, to the {D,A} basis and the {R,L} basis”).

Claims 2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lunghi in view of Huttner as applied to claim 1 above, and further in view of Herrero-Collantes (NPL – “Quantum Random Number Generators”). Herrero-Collantes is cited in the IDS.

	Lunghi does not explicitly teach characterized in that the two possible non-orthogonal quantum states are encoded in a temporal mode of photons.
	However, on the same field of endeavor, Herrero-Collantes discloses different encoding of photons used in optical quantum random number generators including characterizing the quantum states in temporal mode of photons and using detection times to generate random bits (Herrero-Collantes Section VI.A first paragraph and Section VI.C).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Lunghi in view of Huttner using Herrero-Collantes and configure the random number generator of Lunghi to encode the single photons in a temporal mode. As discussed, encoding single photons in a temporal mode yields predictable results in that random bits can still be generated. Therefore, one of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. See MPEP 2141.III.D.
	Therefore, the combination of Lunghi as modified in view of Huttner and Herrero-Collantes teaches a quantum random number generator characterized in that the two possible non-orthogonal quantum states are encoded in a temporal mode of photons.
	
Regarding claim 4, Lunghi as modified in view of Huttner teaches all the limitations of claim 1 as stated above.
	Lunghi does not explicitly teach characterized in that the two possible non-orthogonal quantum states are encoded in a frequency mode of photons.

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Lunghi in view of Huttner using Herrero-Collantes and configure the random number generator of Lunghi to encode the single photons in a frequency mode. As discussed, encoding single photons in a frequency mode yields predictable results in that random bits can still be generated. Therefore, one of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. See MPEP 2141.III.D.
	Therefore, the combination of Lunghi as modified in view of Huttner and Herrero-Collantes teaches a quantum random number generator characterized in that the two possible non-orthogonal quantum states are encoded in a frequency mode of photons.

Regarding claim 5, Lunghi as modified in view of Huttner teaches all the limitations of claim 1 as stated above.
	Lunghi does not explicitly teach characterized in that the two possible non-orthogonal quantum states are encoded in a photon number degree of freedom of light.
	However, on the same field of endeavor, Herrero-Collantes discloses different encoding of photons used in optical quantum random number generators including characterizing the quantum states in a photon number degree of freedom of light to generate random bits (Herrero-Collantes Section VI.D).

	Therefore, the combination of Lunghi as modified in view of Huttner and Herrero-Collantes teaches a quantum random number generator characterized in that the two possible non-orthogonal quantum states are encoded in a photon number degree of freedom of light.

Regarding claim 6, Lunghi as modified in view of Huttner teaches all the limitations of claim 1 as stated above.
	Lunghi does not explicitly teach characterized in that the two possible non-orthogonal quantum states are encoded in a spatial mode of photons.
	However, on the same field of endeavor, Herrero-Collantes discloses different encoding of photons used in optical quantum random number generators including characterizing the quantum states in spatial mode of photons to generate random bits (Herrero-Collantes Section VI.B page 13 left col last paragraph “These generators use the natural spatial uncertainty in the generation process. For instance, the commercial Quantis RNG has two integrated detectors placed in positions where the spatial profile of a light source has an equal amplitude (Ribordy et al., 2009)”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Lunghi in view of Huttner using Herrero-Collantes and 
	Therefore, the combination of Lunghi as modified in view of Huttner and Herrero-Collantes teaches a quantum random number generator characterized in that the two possible non-orthogonal quantum states are encoded in a spatial mode of photons.

Regarding claim 7, Lunghi as modified in view of Huttner teaches all the limitations of claim 1 as stated above.
	Lunghi does not explicitly teach characterized in that the two possible non-orthogonal quantum states are encoded in a path degree of freedom of photons.
	However, on the same field of endeavor, Herrero-Collantes discloses different encoding of photons used in optical quantum random number generators including characterizing the quantum states in a path degree of freedom of photons to generate random bits (Herrero-Collantes Section VI.B).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Lunghi in view of Huttner using Herrero-Collantes and configure the random number generator of Lunghi to encode the single photons in a path degree of freedom of photons. As discussed, encoding single photons in a path degree of freedom of photons yields predictable results in that random bits can still be generated. Therefore, one of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. See MPEP 2141.III.D.


Regarding claim 8, Lunghi as modified in view of Huttner teaches all the limitations of claim 1 as stated above.
	Lunghi does not explicitly teach characterized in that the two possible non-orthogonal quantum states are encoded using a combination of two or more encodings of a temporal mode of photons, a polarization of photons, a frequency mode of photons, a number of degree of freedom of light, a spatial mode of photons and a path degree of freedom of photons, or using other quantum systems such as atomic systems and superconducting systems.
	However, on the same field of endeavor, Herrero-Collantes discloses different encoding of photons used in optical quantum random number generators including characterizing the quantum states in temporal mode, frequency mode, path, spatial, and polarization. Furthermore, Herrero-Collantes discloses coherent states which can be written as a superposition of a number of states to generate random bits (Herrero-Collantes Section VI).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Lunghi in view of Huttner using Herrero-Collantes and configure the random number generator of Lunghi to encode the single photons using a combination of at least two of temporal mode, frequency mode, path, spatial, and polarization. As discussed, encoding single photons in a coherent state, i.e. combination of modes yields predictable results in that random bits can still be generated. Therefore, one of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. See MPEP 2141.III.D.
.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lunghi in view of Huttner as applied to claim 1 above, and further in view of Sanguinetti et al. (NPL – “Quantum Random Number Generation on a Mobile Phone“), hereinafter Sanguinetti.
Regarding claim 12, Lunghi as modified in view of Huttner teaches all the limitations of claim 1 as stated above.
Lunghi does not explicitly teach characterized in that the randomness extractor (150) is realized by a vector-matrix multiplication between a vector formed by the raw bit value generated at the output of the unambiguous quantum state discrimination measurement device and a random matrix M where the dimension is adapted as a function of the quantity of entropy                         
                            
                                
                                    H
                                
                                
                                    m
                                    i
                                    n
                                
                                
                                    Q
                                
                            
                        
                    estimated (140).
However, on the same field of endeavor, Sanguinetti discloses an extractor that computes a number k of high-entropy output bits yj from a number l > k of lower-entropy input bits ri  by performing a vector-matrix multiplication between the vector formed by the raw bit values ri and a random l × k matrix M (performed modulo 2) (Sanguinetti page 2 right col).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Lunghi in view of Huttner using Sanguinetti and realized the randomness extractor protocol by performing a vector-matrix multiplication between a vector 
The motivation to do so is to extract high-entropy bits from a number of lower entropy bits in a similar way to what is done in privacy amplification (Sanguinetti page 2 right col).
Therefore, the combination of Lunghi as modified in view of Huttner and Sanguinetti teaches characterized in that the randomness extractor (150) is realized by a vector-matrix multiplication between a vector formed by the raw bit value generated at the output of the unambiguous quantum state discrimination measurement device and a random matrix M where the dimension is adapted as a function of the quantity of entropy                         
                            
                                
                                    H
                                
                                
                                    m
                                    i
                                    n
                                
                                
                                    Q
                                
                            
                        
                    estimated (140).

Regarding claim 13, Lunghi as modified in view of Huttner teaches all the limitations of claim 1 as stated above.
Lunghi does not explicitly teach a Quantum Key Distribution System comprising at least one Quantum Random Number Generator of claim 1.
However, on the same field of endeavor, Sanguinetti discloses that implementation of a quantum key distribution system requires and relies on generation of high quality random number (Sanguinetti section I first paragraph).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Lunghi in view of Huttner using Sanguinetti and implement the quantum random number generator of claim 1 in a Quantum Key Distribution System.
The motivation to do so is because Quantum random number generators (QRNGs) can significantly improve the security of cryptographic protocols by ensuring that generated keys cannot be predicted (Sanguinetti Abstract).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lunghi in view of Huttner as applied to claim 1 above, and further in view of Samsonov (NPL – “Optimal positive-operator-valued measures for unambiguous state discrimination”). Samsonov is cited in the IDS.
Regarding claim 11, Lunghi as modified in view of Huttner teaches all the limitations of claim 1 as stated above. Further, Lunghi as modified in view of Huttner teaches characterized in that the entropy estimation (140) is made according to                         
                            
                                
                                    H
                                
                                
                                    m
                                    i
                                    n
                                
                                
                                    Q
                                
                            
                        
                     = -log2(pg) (Lunghi page 2 right col lines 55-57 “The number of random bits that can be extracted per experimental run is given by the min-entropy Hmin = −log2pguess”).
Lunghi does not explicitly teach where the guessing probability Pg can be upper bounded from the probabilities p(bIx) as follows: Pg =                         
                            
                                
                                    ∑
                                    
                                        x
                                        ,
                                        b
                                    
                                
                                
                                    
                                        
                                            v
                                        
                                        
                                            x
                                            ,
                                            b
                                        
                                    
                                    p
                                    (
                                    b
                                    |
                                    x
                                    )
                                
                            
                        
                     + y, where the parameter                         
                            
                                
                                    v
                                
                                
                                    x
                                    ,
                                    b
                                
                            
                        
                     and y are obtained via an adapted semidefinite program (SDP).
However, on the same field of endeavor, Samsonov discloses deriving an upper bound for success probability to discriminate among N so-called symmetric states given with equal a priori probabilities and using the well-known semidefinite programming to find the optimal discriminating strategy (Samsonov section I and II).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Lunghi in view of Huttner using Samsonov and derive upper bound for pg such that Pg =                         
                            
                                
                                    ∑
                                    
                                        x
                                        ,
                                        b
                                    
                                
                                
                                    
                                        
                                            v
                                        
                                        
                                            x
                                            ,
                                            b
                                        
                                    
                                    p
                                    (
                                    b
                                    |
                                    x
                                    )
                                
                            
                        
                     + y using semidefinite programming to obtain the parameters                         
                            
                                
                                    v
                                
                                
                                    x
                                    ,
                                    b
                                
                            
                        
                     and y. One of ordinary skill in the art would have been capable of applying this known technique of using semidefinite programming to derive an upper bound for pg to a known device 
Therefore, the combination of Lunghi as modified in view of Huttner and Samsonov teaches where the guessing probability Pg can be upper bounded from the probabilities p(bIx) as follows: Pg =                         
                            
                                
                                    ∑
                                    
                                        x
                                        ,
                                        b
                                    
                                
                                
                                    
                                        
                                            v
                                        
                                        
                                            x
                                            ,
                                            b
                                        
                                    
                                    p
                                    (
                                    b
                                    |
                                    x
                                    )
                                
                            
                        
                     + y, where the parameter                         
                            
                                
                                    v
                                
                                
                                    x
                                    ,
                                    b
                                
                            
                        
                     and y are obtained via an adapted semidefinite program (SDP).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lunghi in view of Huttner as applied to claim 1 above, and further in view of Sun et al. (NPL – “Mathematical nature of and a family of lower bounds for the success probability of unambiguous discrimination”), hereinafter Sun.
Regarding claim 10, Lunghi as modified in view of Huttner teaches all the limitations of claim 1 as stated above. 
Lunghi does not explicitly teach characterized in that the raw key is 0 if the output b is conclusive or 1 if the output b is inconclusive.
However, on the same field of endeavor, discloses 0 or 1 if the measurement outcome is conclusive or inconclusive (Sun page 1 right col).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Lunghi in view of Huttner using Sun and output a 0 or 1 to identify whether a measurement outcome is conclusive or inconclusive as taught by Sun.
Therefore, the combination of Lunghi as modified in view of Huttner and Sun teaches characterized in that the raw key is 0 if the output b is conclusive or 1 if the output b is inconclusive.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han et al. (NPL – “More Randomness from a Prepare-and-Measure Scenario with Independent Devices”) discloses a random number generator and generation process based on a prepare-and-measure scenario with independent devices which includes preparing four qubit states ρ0, ρ1, ρ2, and ρ3 by inputting x=0,1,2,3, measuring the qubit state using two measurement setting y=0,1 with two outputs b ∈ {0, 1}. Further, Han discloses that in general, the measurement My = {My0 ,My1} should be a POVM, calculating the conditional probabilities q(b|x,y), and extracting real quantum randomness generated by potential quantum process according to all the observed probabilities q(b|x,y). Cited as D1 in the PCT report submitted 04/19/2019.
Ma et al. (NPL – “Quantum random number generation”) discloses various schemes for random number generation including measuring the temporal or spatial mode of a photon. Further, discloses that Temporal QRNGs measure the arrival time of a photon such by using the output of a continuous-wave laser that is detected by a time-resolving SPD. In the spatial mode, random bits is generated by measuring the spatial mode of a photon with a space-resolving detection system. Ma also discloses using multiple photon-number states by measuring the photon number of a coherent laser pulse with a photon number-resolving SPD.
Sanguinetti et al. (US-PGPUB 20170010865 A1) discloses an optical based random number generator comprising a light source, a photon sensor, a processor, and an extractor. Further, the extractor generates the final output bit string using a vector-matrix multiplication similar to claim 12.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767



/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182